Citation Nr: 1749274	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disabling rating in excess of 10 percent for a right knee disability. 

2.  Entitlement to service connection for a left knee disability, secondary to service-connected disabilities.

3.  Entitlement to service connection for an acquired psychiatric disorder, including generalized anxiety disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from September 2000 to May 2004.

This appeal arises before the Board of Veterans' Appeals (Board) from a December 2012 rating decision and an August 2014 rating decision in which the Department of Veteran Affairs (VA) Portland, Oregon, Regional Office (RO), in part, continued the Veteran's disabling evaluation of 10 percent for a right knee disability, denied entitlement to service connection for a left knee disability secondary to the Veteran's service-connected right knee disability, denied service connection for a generalized anxiety disorder, and denied a TDIU.  

The Board notes that the Veteran filed a formal claim for a TDIU in March 2014.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is seeking entitlement to a TDIU as a component of his claim for a higher initial rating for his service-connected disabilities.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased rating for a right knee disability, service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not establish that the Veteran's left knee disability was incurred in service, and the probative evidence of record does not establish that the Veteran's left knee disability is etiologically related to his service-connected right knee disability or service-connected pes planus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439.

The Veteran currently contends that his left knee disability is the result of or aggravated by his service-connected pes planus.  The Board notes that in an August 2012 VA Form 21-526EZ, the Veteran asserted that his left knee disability is the result of or aggravated by his service-connected right knee disability.  The Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371   (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001).

Turning to the record of evidence, the Veteran's VA treatment records indicate that the Veteran has sought treatment for pain in his left knee since at least 2008.  In an September 2012 VA examination, the examiner gave a diagnosis of left knee patellofemoral pain syndrome. 

The Veteran's service treatment records do not indicate that the Veteran complained of or sought treatment for his left knee while in service.

In a December 2006 VA medical treatment record, in observation of the Veteran's leg length, the examiner noted slight difference of PSIS height and grossly left medial joint line more inferior.  The examiner also noted no muscular atrophy and no antalgic gait.

In a June 2008 VA medical treatment record, the Veteran reported pain described as a pinching or twisting sensation that was located inside the left knee.  The Veteran also reported that the pain was intermittent and occurred with prolonged walking, standing, or climbing stairs.  The Veteran denied any recent trauma.

The examiner noted that the Veteran's left knee pain was a relatively new complaint and likely was also secondary to biomechanical imbalance issues.  The examiner stated, however, that examination was concerning for a possible lateral meniscal tear which warranted further evaluation.  Therefore, the examiner ordered an X-ray and MRI.

In a September 2008 VA medical treatment record, an examiner performed an MRI. The examiner stated that the Veteran was a 26 year old male with chronic bilateral knee and ankle or feet pain attributed to pes planus and altered biomechanics due to overpronation and genus varus with mild recurvatum.  The examiner also reported that most of the pain was localized to the medial compartment of the left more than the right knee per the day's history.  The examiner reported MRI impressions of small bilateral suprapatellar joint effusions with no evidence of meniscal or ligamentous injury.  The Board notes that, while this description suggests the reason for the Veteran's knee pain, no reasons or bases were given in determining the conclusion for attribution reached. 

In a September 2012 VA examination, the examiner stated that the Veteran had no compensatory gait with walking and no canes or walker that would abnormally load the joints.  The examiner also stated that there was no compensatory mechanism.  The examiner further explained that the Veteran had foot problems bilaterally and he was braced.  The examiner noted that this again was bilateral and therefore there was no compensation or loading from one side to the other.  The examiner therefore concluded that the left knee was not at least as likely as not service-related to the right knee or aggravated by the right knee as the Veteran had balanced gait.

Because of the examiner's expertise, the definitive nature of the conclusion reached, and the detailed rationale given in reaching the conclusion, the Board finds this medical opinion to be of high probative value.

The Board notes that the Veteran was afforded a VA examination in April 2014 for his knee disabilities; however, the examiner did not provide an opinion regarding the nature and etiology of the Veteran's left knee disability.

In a November 2015 VA addendum opinion, the April 2014 VA examiner noted that patellofemoral pain syndrome by its nature generally did not cause significant range of motion decrement and it had not been a cause of significant degenerative disease in the Veteran and, therefore, had not caused chronic antalgic gait.  The examiner also noted that, though the Veteran had bilateral symptoms (which was extremely common in patients with patellofemoral pain syndrome), the fact that both knees were affected was not because one was mechanistically linked to the other but rather because the knees shared an underlying propensity for this condition.  The examiner stated that this 'shared propensity,' however, was not because one knee was 'causal' for the other.  The examiner therefore determined that the Veteran's left knee disability was neither due to nor aggravated by his right knee patellofemoral pain syndrome.

The examiner went on to state that the Veteran's left knee patellofemoral pain syndrome was neither due to nor aggravated by his service-connected pes planus.  The examiner explained that there was no mechanistic or anatomic relationship between the effects of pes planus and the alignment of the kneecap (the major effector of which was the thigh muscles).  Thus, the examiner stated that there was no plausible mechanism for the Veteran's contention of left knee disability due to his service-connected pes planus.

Here, the examiner used the Veteran's history and her expertise in anatomic relationships as a basis for reaching these conclusions.  The Board, therefore, finds this opinion to be probative in nature.

In a May 2016 VA medical opinion, the examiner determined that it was less likely as not that the Veteran's shin splints or hallux valgus caused or aggravated his left knee condition, and it was less likely as not that his orthopedic conditions combined had caused or aggravated beyond normal progression his left knee condition.  The examiner explained that, as opposed to the commonly-held idea that "favoring one leg" caused orthopedic conditions in other parts of the body, there was no clear evidence from review of orthopedic literature to suggest that an injury to one lower extremity would have any significant impact on the opposite or the uninjured limb or the joints of the same limb unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than five centimeters so that the individual's gait pattern had been altered to the extent that clinically there was an obvious lurching type gait (a significant limp).  

The examiner went on to explain that, in order for this type of gait to have impact on the opposite or uninjured leg or other joints, it was likely that the abnormal gait or limp would need to be present over an extended period of time, in terms of years.  The examiner stated that, rationally, it would seem that patients with painful orthopedic conditions would tend to be more cautious and gentle with less risk of trauma to the other joints.  The examiner went on to state that she did not find sufficient evidence of a moderate or severe, lurching-type limp in the Veteran's available records.  The examiner summarized her opinion, stating that she found insufficient evidence in review of the available record and in review of medical literature which would indicate a causative or permanently aggravating nexus between the Veteran's service-connected disabilities and his left knee disability.

The examiner used medical literature and the Veteran's history as bases for the opinion formed.  The Board finds this opinion to be highly probative in nature.

In an August 2017 hearing, the Veteran, through his representative, asserted that from 2006 to 2009, three different doctors stated that, his left knee was a relatively new complaint, and his right knee was also secondary to biomechanical imbalance issues.  The Veteran's representative also asserted that prior medical opinions were negative based on the premise that there were no gait issues or imbalance, even though the VA records noted such issues in December 2006, June 2008, and September 2008.

After review of the record, the Board finds that the evidence does not establish that the Veteran has met the criteria for direct service connection.  While the Veteran has a current disability, the Veteran's service treatment record does not indicate an in-service incident, complaint or treatment for the left knee.  Moreover, the record does not indicate symptoms of a left knee disability until 2008, four years after separation from service.  Therefore, based on the probative evidence of record, the Board finds that service connection for a left knee disability on a direct basis is not warranted.

As to secondary service connection, the probative evidence of record weighs against granting service connection for left knee disability as secondary to the Veteran's service-connected right knee disability or pes planus.  The September 2012 VA examination explained that there was no compensatory mechanism which would abnormally load the joint.  Moreover, the November 2015 opinion further explained the anatomical reasons prohibiting Veteran's left knee pain from being related to his service-connected disabilities.  The May 2016 VA opinion used the Veteran's medical history as well medical literature to confirm that the Veteran's left knee disability was not due to nor aggravated by the Veteran's service-connected right knee disability or service-connected pes planus.

The Board has considered the contention raised by the Veteran's representative that the aforementioned VA opinions were based on the premise that the Veteran did not suffer from an abnormal gait or imbalance.  While the Board acknowledges that the 2008 records suggest a relationship between the Veteran's left knee and his feet, the June 2008 medical record does not give a definitive conclusion.  Moreover, the September 2008 medical record does not give complete medical bases in linking the Veteran's left knee to his other disabilities.  The Board also notes that the September 2012 VA opinion was based on an in-person examination in which the examiner found that the Veteran had a normal gait.  Likewise, the May 2016 opinion did not rely on the non-existence of an abnormal gait, but rather the type, level of severity, and duration of abnormal gait.  The examiner stated that there was not sufficient evidence of a moderate or severe, lurching-type limp.  The examiner went on to state that the abnormal gait would need to be present over an extended period of time, in term of years.  The Board notes that the Veteran's gait has not been consistently reported as abnormal.  Therefore, service connection for a left knee disability under this theory is not warranted.

The Board has considered the Veteran's lay statements regarding his symptoms.  While the Board is sympathetic to the Veteran's disability, the probative evidence of record outweighs these lay statements.  The Veteran, as a lay person, is competent to describe physical symptoms and to report that he has received a medical diagnosis.  However, he is not competent to diagnose his symptoms or attribute them to military service or service-connected disabilities.  Whether the Veteran's left knee disability relates to service or a service-connected disability is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Instead, the determination must be made by a medical professional with appropriate expertise.  Id.  Thus, in so far as the Veteran's statements indicate that his left knee disability relates to his service or a service-connected disability, they are outweighed by the VA examiners' findings that the Veteran's left knee disability was not etiologically related to his active service, his service-connected right knee disability or his service-connected pes planus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

For all these reasons, service connection for a left knee disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2017), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied. 


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the current severity of the Veteran's right knee disability, service connection for PTSD, and entitlement to a TDIU. 

Right Knee

The Veteran asserts that his right knee disability warrants a rating in excess of 10 percent.

In September 2012, the Veteran was afforded a VA examination.  The examiner reported right knee range of motion of flexion at 0 to 125 degrees, with objective evidence of painful motion upon flexion beginning at 125 degrees, and no limitation of motion on extension, and no objective evidence of painful motion during extension.  The examiner noted that the Veteran had functional loss and additional limitation of motion after repetition, reporting pain on movement and swelling as contributing factors of disability.  The examiner also noted tenderness or pain to palpation for joint line or soft tissues.  The examiner found that the Veteran had normal muscle strength in both flexion and extension and normal joint stability upon testing.

In an April 2014 VA examination, the examiner reported right knee range of motion based on the September 2012 VA examination.  The examiner explained that the current examination was not helpful for range of motion assessment due to Veteran's active resistance to flexion examination due to either anxiety or pain.  The examiner noted that he could not determine which was more likely the cause of the noted active resistance.  The examiner went on to explain that the Veteran actively resisted at 105 degrees of flexion for both knees (a range of motion which would be highly unusual for patellofemoral syndrome).  The examiner noted that three repeats all resulted in this active resistance.  Therefore, the examiner was unable to comment on repetitive usage at this time.  The Board finds that the use of the prior range of motion to be inadequate in determining the current severity of Veteran's right knee disability.

In an August 2017 Board hearing, the Veteran stated that his right knee locks up, and gives out a lot.  The Veteran went on to state that his knee locks during several activities.  The Veteran also stated that he has to ice his knee to bring the inflammation down.  The Veteran contended that prior examinations did not fully account for his limitation of range of motion because he was never examined while his knee was locked.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the September 2012 examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the right knee disability.  As such, additional examination is warranted to assess the current severity of the Veteran's right knee disability.

Acquired Psychiatric Disorder

The Veteran contends that his anxiety is due to service.  The Veteran has also raised the theory that his anxiety was secondary to his service-connected disabilities.

In a July 2014 VA examination, the examiner found that the Veteran did not meet the criteria for PTSD; however, the examiner did determine that the Veteran did have a diagnosis for generalized anxiety disorder.  The examiner stated that it was not possible to establish whether or not his generalized anxiety disorder was related to his military service without resorting to mere conjecture.  The examiner explained that based on record review, initial treatment for the condition was more than eight years following discharge from period of active duty.  The examiner went on to state that if additional information was available for review, this opinion could be revised if appropriate.

In an August 2017 hearing, the Veteran stated that he waited until 2013 to be treated for his mental health symptoms because he did not want to deal with it.  The Veteran further explained that the death of a friend from the military caused him to seek help for his acquired psychiatric disorder symptoms.

As the Veteran has provided information that may be helpful in making a determination regarding service connection for his psychiatric disorder, a new examination with consideration of this information is necessary. 

TDIU

As to the TDIU claim, the issue of entitlement to a TDIU is inextricably intertwined with the claims discussed above.  As the case is being remanded to determine whether the Veteran is entitled to an increased disabling evaluation for a right knee disability and service connection for PTSD, the outcome of that decision will be relevant as to the functional impact the Veteran's service-connected disability has on his ability to perform the mental and physical acts required of sedentary and physical work.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Schedule the Veteran for a VA examination to assess the current severity of the residuals of arthroscopic surgery of the right knee.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

The examiner should address the following:

a.  Conduct full range of motion studies for the left and right knees and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following four conditions:

i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.

b.  State whether there is additional limitation of motion due to pain, weakness, excess fatigability, incoordination, pain or flare-ups.  Any additional loss of motion should be noted in degrees.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  The examiner should record the Veteran's reports of limitation of motion during flare-ups and state whether those reports are consistent with the findings on examination.

d.  The examiner should report any recurrent subluxation or instability of the knee(s), and if present, note its extent and severity (i.e. slight, moderate, or severe).

e.  To the extent possible, provide an opinion as to the resulting limitations on occupational tasks.  

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resorting to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

2.  Afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's acquired psychiatric disorder, to include a generalized anxiety disorder.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include a generalized anxiety disorder, is caused by or related to the Veteran's period of active duty service?  

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resorting to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

3.  Readjudicate the claims.  If any of the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


